Case 1:20-cv-00821-LMB-JFA Document 6-1 Filed 07/23/20 Page 1 of 2 PageID# 189




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



CHRISTIAN ALBERTO SANTOS GARCIA,
et al.,

               Plaintiffs,

       v.
                                                      Case No. 1:20-cv-00821
CHAD F. WOLF, in his official capacity as
Acting Secretary, U.S. Department of
Homeland Security, et al.,

               Defendants.



   [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY
                           INJUNCTION


       Upon consideration of Plaintiffs’ Motion for Preliminary Injunction, the parties’ briefs, all

supporting papers, and any oral argument, the Court GRANTS Plaintiffs’ Motion for Preliminary

Injunction.

       The Court finds that Plaintiffs have demonstrated a likelihood of success on the merits, that

they are likely to suffer irreparable harm in the absence of injunctive relief, that the balance of

equities favors an injunction, and that an injunction is in the public interest. See Winter v. Natural

Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

       Accordingly, it is hereby ORDERED that Defendants and their agents, officers, employees,

and any persons acting in concert or participation with them:

   1. Shall submit to an inspection of Farmville Detention Center conducted by the expert

       Plaintiffs have identified in accordance with the process described in his declaration, at




                                                  1
Case 1:20-cv-00821-LMB-JFA Document 6-1 Filed 07/23/20 Page 2 of 2 PageID# 190




       Defendants’ expense, of the facility’s COVID-19 mitigation efforts, medical care plan,

       and food supply and preparation regimen;

   2. Shall create a plan, to be immediately submitted to the Court and overseen by the expert

       Plaintiffs have identified, outlining (1) specific mitigation efforts, in line with Centers for

       Disease Control and Prevention (“CDC”) guidelines to prevent, to the degree possible,

       contraction of COVID-19, including appropriate social-distancing measures throughout

       the facility and providing all detainees with adequate personal protective equipment;

       (2) specific efforts to provide proper medical care to detainees infected with COVID-19;

       and (3) specific efforts to provide proper nutrition to Plaintiffs and other detainees housed

       at Farmville Detention Center;

   3. Shall cease all inter-facility transfers into and out of Farmville Detention Center, and

       shall not transfer Plaintiffs out of Farmville Detention Center to another detention

       facility, until Defendants can demonstrate that such transfer will not endanger Plaintiffs’

       or others’ health and abides by CDC guidelines; and

   4. Shall not retaliate against Plaintiffs for having brought this suit.

       No security or bond is required to issue this Order and preliminary injunction.

       The Court will retain jurisdiction of this matter and monitor Defendants’ compliance with

the above requirements. Defendants shall update the Court of their progress implementing the

Court’s Order every 30 days.

       DATED this ______ day of __________, 2020.

       _________________________________
       United States District Judge




                                                  2
